Fourth Court of Appeals
                                San Antonio, Texas
                                      August 27, 2015

                                   No. 04-15-00284-CR

                                  Kenneth Allen GOETZ,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014CR7400W
                         Honorable Sid L. Harle, Judge Presiding


                                      ORDER

      Appellant’s motion for extension of time to file their brief is hereby GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court